         Case 2:20-cr-00026-DBB Document 1 Filed 01/22/20 Page 1 of 4




JOI-IN W. HUBER, United States At~orney ~#7226) .                           </l/S;~l.t_"'
VICTORIA K. McFARLAND, Special Assistant Umted States Attorney (#11~'.J 1)        · 1:Jc1[~'.
Attorneys for the United States of America                      . .J/tJ JA/i/?             ''0(,1;~)/
Office of the 1!nited States. Attorney                               i)ls··     ~        <.
                                                                                       <j •
111 South Mam Street, Smte 1800                                     SEALE!tl)... /.      /
                                                                                              Ol;
Salt Lake City, Utah 84111-2176                                     ·~::;·;>, t u14,9
Telephone: (801) 524-5682                                              · 1 lf}'::"~ ...
                                                                                        , ., t(/( '····"
 -----------------------------~




                      IN TI-IE UNITED STATES DISTRICT COURT
                      DISTRICT OF UTAH, CENTRAL DIVISION


                                                        INDICTMENT

  UNITED STATES OF AMERICA,                   VIOLATIONS:
                                              Counts I, III, and V: 21 U.S.C. §
         Plaintiff,                           841(a)(l), Distribution of Cocaine,

         vs.                                  .Counts II, IV, and VI: 18 U.S.C. §
                                               924(c)(l)(A), Carrying a Firearm During
  PATRICK JOHN VENTERS,                        and in Relation to a Drug Trafficking
   aka "LION",                                 Crime.

         Defendant.
                                                Case: 2:20-cr-00026
                                                Assigned To: Barlow, David 8.
                                                Assign. Date: 1/22/2020
                                                Description:

       The Grand Jury Charges:

                                         COUNT I
                                  21 U.S.C. § 84l(a)(l)
                                 (Distribution of Cocaine)

       On or about October 10, 2019, in the Central Division of the District of Utah,

                       PATRICK JOHN VENTERS, aka "LION",

defendant herein, did knowingly and intentionally distribute cocaine, a schedule II

controlled substance within the meaning of 21 U.S.C. § 812; all in violation of 21 U.S.C.

§ 84l(a)(l), and punishable pursuant to 21 U.S.C. § 841(b)(l)(C).
         Case 2:20-cr-00026-DBB Document 1 Filed 01/22/20 Page 2 of 4




                                     COUNT II
                               18 U.S.C. § 924(c)(l)(A)
        (Carrying a Fireann During and in Relation to a Drug Trafficking Crime)

       On or about October 10, 2019, in the Central Division of the District of Utah,

                       PATRICK JOHN VENTERS, aka "LION",

defendant herein, did knowingly carry a firearm during and in relation to a drug

trafficking crime, to wit: Distribution of Cocaine, in violation of21 U.S.C. § 841(a)(l) as

alleged in Count I of this Indictment, which Count is incorporated by reference herein; all

in violation of 18 U.S.C. § 924(c)(l)(A).




                                        COUNT III
                                  21 U.S.C. § 84l(a)(l)
                                 (Distribution of Cocaine)

       On or about October 18, 2019, in the Central Division of the District of Utah,

                       PATRICK JOHN VENTERS, aka "LION",

defendant herein, did knowingly and intentionally distribute cocaine, a schedule II

controlled substance within the meaning of 21 U.S.C. § 812; all in violation of 21 U.S.C.

§ 841(a)(l), and punishable pursuant to 21 U.S.C. § 841(b)(l)(C).




                                     COUNT IV
                               18 U.S.C. § 924(c)(l)(A)
         (Carrying Firearms During and in Relation to a Drug Trafficking Crime)

       On or about October 18, 2019, in the Central Division of the District of Utah,

                        PATRICK JOHN VENTERS, aka "LION",

                                             2
         Case 2:20-cr-00026-DBB Document 1 Filed 01/22/20 Page 3 of 4




defendant herein, did knowingly carry firearms during and in relation to a drug

trafficking crime, to wit: Distribution of Cocaine, in violation of21 U.S.C. § 84l(a)(l) as

alleged in Count III of this Indictment, which Count is incorporated by reference herein;

all in violation of 18 U.S.C. § 924(c)(l)(A).




                                        COUNTV
                                  21 U.S.C. § 841(a)(l)
                                 (Distribution ?f Cocaine)

       On or about October 24, 2019, in the Central Division of the District of Utah,

                       PATRICK JOHN VENTERS, aka "LION",

defendant herein, did knowingly and intentionally distribute cocaine, a schedule II

controlled substance within the meaning of 21 U.S.C. § 812; all in violation of 21 U.S.C.

§ 841(a)(l), and punishable pursuant to 21 U.S.C. § 84l(b)(l)(C).




                                        COUNT VI
                               18 U.S.C. § 924(c)(l)(A)
         (Carrying Firearms During and in Relation to a Drug Trafficking Crime)

       On or about October 24, 2019, in the Central Division of the District of Utah,

                        PATRICK JOHN VENTERS, aka "LION",

defendant herein, did knowingly carry firearms during and in relation to a drug

trafficking crime, to wit: Distribution of Cocaine, in violation of21 U.S.C. § 84l(a)(l) as

alleged in Count V of this Indictment, which Count is incorporated by reference herein;

all in violation of 18 U.S.C. § 924(c)(l)(A).

                                                3
           Case 2:20-cr-00026-DBB Document 1 Filed 01/22/20 Page 4 of 4




                  NOTICE OF INTENT TO SEEK FORFEITURE

      Pursuant to 18 U.S.C. § 924(d)(l) and 28 U.S.C. § 246l(c), upon conviction of

any offense violating 18 U.S.C. § 924 or 21 U.S.C. § 841, the defendant shall forfeit to

the United States of America any firearm or ammunition involved in or used in the

commission of the offense(s), including, but not limited to:

       •   Smith & Wesson SD9 VE 9mm handgun, s/n FYD0129;

       •   Quality Arms QAI M 15 rifle, s/n QA10426;

       •   Beretta BU9 Nano 9mm handgun, s/n NU008706; and

       •   Llama .45 caliber handgun, s/n A93833.



                                                 A TRUE BILL:




                                                 FOREPERSON       ~f71ND       JURY

                                                                          'I

JOHN W. HUBER
United States Attorney




\l1iliM¥c· Mc];~~
Vi'C:rt)RIAK. ~FARLAD
Special Assistant United States Attorney




                                             4
